Judgment unanimously affirmed. Memorandum: Defendant contends that his conviction was against the weight of the evidence. From our review of the record, we conclude that the weight of the credible evidence supports the jury verdict and that a different finding would have been unreasonable (see, People v Bleakley, 69 NY2d 490, 495). Defendant further contends that the trial court erred in failing to instruct the jury regarding the voluntariness of his statements. Because the charge was not requested and no exception was taken to the charge as given, this issue has not been preserved for our review (CPL 470.05 [2]) and we decline to exercise our discretion in the interest of justice (CPL 470.15 [6]). (Appeal from judgment of Onondaga County Court, Burke, J. — robbery, second degree, and another charge.) Present — Dillon, P. J., Callahan, Balio, Lawton and Davis, JJ.